Citation Nr: 1440952	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-31 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected status post vagotomy and pyloroplasty for duodenal ulcer.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1972 to April 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that, in part, continued a rating of 40 percent for service connected status post vagotomy and pyloroplasty.  The Veteran requested a Travel Board hearing in these matters, but subsequently withdrew that request by a November 2012 correspondence.

The matter of service connection for esophageal cancer (to include as secondary to duodenal ulcer) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 28, 2011 statement from the Veteran's representative.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The rating of his service connected duodenal ulcer status post vagotomy and pyloroplasty, and the matter of entitlement to TDIU due to his "gastric conditions" are inextricably intertwined with the matter of service connection for esophageal cancer (which is being referred to the AOJ).  Thus, adjudication of the former issues must be deferred until the latter has been resolved.  In addition, certain private and VA treatment records appear to be outstanding.  As the matter is already being remanded, updated records should be secured as well.  Finally, since his most recent VA examination (December 2009) in conjunction with this claim, the record shows the Veteran underwent a May 2011 stomach surgery.  The Board notes that a September 2011 VA examination (which the Veteran's representative deems inadequate for purposes of rating the status post vagotomy and pyloroplasty for duodenal ulcer) primarily addressed the etiology of the stomach cancer (although it did not address whether the service-connected status post vagotomy and pyloroplasty for duodenal ulcer aggravated the esophageal cancer residuals).  Considering that, and the fact that there are intertwined issues requiring adjudication, a contemporaneous examination is needed to determine the current severity of his duodenal ulcer.

Accordingly, the case is REMANDED for the following action:

1.  Ask for the releases and information needed to obtain updated records of private and VA treatment the Veteran has received for his service connected status post vagotomy and pyloroplasty since February 2011 (to specifically include results of a May 2011 biopsy and records from the Gainesville VA Medical Center and Jacksonville VA Outpatient Clinic).

2.  Then, take all appropriate action to develop and adjudicate the claim of service connection for esophageal cancer, to include as secondary to service-connected duodenal ulcer.

3.  Then, arrange for the Veteran to be examined by a gastroenterologist to determine the current severity of his service connected duodenal ulcer, status post vagotomy and pyloroplasty.  The entire record must be reviewed, and any tests or studies deemed necessary should be completed.  The examiner must note all pertinent features and symptoms of the disability on appeal.  

The examiner must also opine whether, considering the Veteran's 30 years of experience as a fireman and two years of college education, it is at least as likely as not (a 50 percent or better probability) that his duodenal ulcer, either alone or together with other service-connected "gastric conditions," precludes him from obtaining substantially gainful employment.  "Substantially gainful employment" is any employment that is not marginal employment.  "Marginal employment" generally shall be deemed to exist when earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  The examiner must provide a complete rationale for all opinions.

4.  Review the record and readjudicate the claims, to include the matter of TDIU.  If a claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

